Opinion by
Tilson, J.
The testimony showed that certain of the items consist .of hats similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), the record in which was incorporated herein. In accordance therewith those hats imported and withdrawn for consumption prior to the date of the Netherlands Trade Agreement were held dutiable at 25 percent under paragraph 1504 (b) (5) and those subsequent to said date at 12)4 percent under paragraph 1504 (b) (5) and the said trade agreement. Protests sustained to this extent.